Braley, J.
The terms of the contract required the defendants to convey the premises on or before February 1, 1926, by a good and sufficient deed free from all encumbrances. The plaintiff paid $500 of the purchase price when the agreement was made, and the balance remaining was to be paid at the registry of deeds at twelve o’clock noon on the first day of February, 1926, where the necessary papers were to be passed, unless the parties agreed in writing to some other time or place. But, no change having been made, they met at the time and place appointed. It was stipulated at the trial that “the defendants did everything they were required to do under the agreement to sell, except that, if so required by said agreement, the mortgages on the property had not been paid or been discharged of record, before the defendants tendered their deed to the plaintiff, and that the defendants were not prepared to discharge the mortgages with their own money, but that they did have in their possession discharges of the mortgages which they were authorized to record as soon as they had received the purchase price.” It was also agreed, “if competent, that the plaintiff was not ready or able at the time . . . for performance to pay the purchase price for the property as fixed in the agreement if a proper deed had been tendered.” The property was subject to three valid mortgages, and the defendants could not give a good and clear title free from all encumbrances unless these mortgages were discharged. It is contended by the defendants that, the promises of the parties being dependent, and to be concurrently performed, they were not required to give a deed of the premises until the plaintiff paid the remainder of the purchase price. But, even if the defendants had the discharges, which were duly *596executed and ready for delivery if the purchase price was paid, the deed as tendered left the property subject to the mortgages, and, in the opinion of a majority of the court, having failed to comply with the terms of the agreement, the defendants held the money of the plaintiffs without consideration. Burk v. Schreiber, 183 Mass. 35. Wenz v. Pastene, 209 Mass. 359, 364.
By the terms of the report judgment is to be entered for the plaintiff in the sum of $500 with interest from the date of the writ.

So ordered.